Citation Nr: 1828680	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  11-30 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to May 24, 2010.

2. Entitlement to an initial compensable rating for right lower extremity radiculopathy prior to January 27, 2014, and in excess of 10 percent thereafter. 

3. Entitlement to an initial compensable rating for left lower extremity radiculopathy prior to February 29, 2016, and in excess of 10 percent thereafter. 

4. Entitlement to an initial rating for left hip arthritis greater than 10 percent.

5. Entitlement to an initial rating for degenerative disc disease, lumbar spine with radiculopathy, greater than 10 percent prior to January 27, 2014, and greater than 20 percent thereafter.

6. Entitlement to service connection for hypertension.


7. Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a stroke.


REPRESENTATION

Appellant represented by:	Daniel Curry, Attorney


ATTORNEY FOR THE BOARD

K. Parke


INTRODUCTION

The Veteran served on active duty from May 1988 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. In March 2009, the RO denied the Veteran's claim seeking entitlement to service connection for hypertension. In April 2011, the RO denied the Veteran's claim seeking entitlement to compensation under 38 U.S.C. § 1151 for residuals of a stroke and granted service connection for left hip arthritis with an evaluation of 10 percent. In November 2011, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent disability rating. In a February 2014 rating decision, the Veteran's lumbar spine disability was increased to 20 percent effective January 27, 2014.

The Board denied entitlement to increased ratings for the left hip and lumbar spine, as well as entitlement to compensation under the provisions of 38 U.S.C. § 1151 in a November 2014 decision. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2015 Order, the Court vacated and remanded the November 2014 Board decision, pursuant to the request of representatives of VA and the Veteran detailed in a June 2015 Joint Motion for Remand. 

In November 2015, the Board remanded the Veteran's increased rating claims for the left hip and back and 1151 claim for further development. 

In a March 2015 rating decision, the Appeals Management Center (AMC) implemented the Board's November 2014 grant of service connection for right lower extremity radiculopathy and assigned a 10 percent rating, effective January 27, 2014, the date of a VA examination. In a June 2016 rating decision, the RO granted service connection and assigned a separate rating for left lower extremity radiculopathy, effective February 29, 2016, the date of a VA examination. In both instances, the radiculopathy was due to his service-connected back disability. Thus, these issues are also before the Board.

TDIU was granted in a February 2016 rating decision, effective May 24, 2010. The Veteran contends that TDIU is warranted because of his service-connected back disability. Thus, the claim for TDIU is an element of the claim for increased rating for the back. Rice v. Shinseki, 22 Vet. App. 447 (2009). As that claim has been pending since prior to May 2010, the claim for TDIU must encompass that time period also. Thus, the claim for TDIU is as noted on the title page.

The Board remanded these claims in December 2016 for additional development. 

The issues of entitlement to increased disability ratings for left hip arthritis and degenerative disc disease of the lumbar spine, entitlement to service connection for hypertension, and entitlement to compensation under 38 U.S.C. § 1151 for residuals of a stroke are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. Effective August 6, 2009, the Veteran's service-connected disabilities rendered him unable to secure or maintain substantially gainful employment.

2. Since March 15, 2010, the Veteran's right lower extremity radiculopathy is manifested by mild incomplete paralysis. 

3. Since February 29, 2016, the Veteran's left lower extremity radiculopathy is manifested by mild incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for a TDIU on an extraschedular basis are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).

2. Effective March 15, 2010, the criteria for a disability rating of 10 percent, but no higher, for right lower extremity radiculopathy have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code (DC) 8526. 

3. Since February 29, 2016, the criteria for a disability rating in excess of 10 percent for left lower extremity radiculopathy have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC 8526. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341. In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15.

The Veteran's claim for a TDIU was raised by the record in an August 2009 statement by the Veteran in which the Veteran stated he had been unemployed due to his service-connected low back disability. Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to TDIU is raised during the administrative appeal of the initial rating assigned for the underlying disability or disabilities, it is a part of the claim benefits for that disability or disabilities). The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert. In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected (disability or) disabilities on appeal-in this case, the Veteran's degenerative disc disease of the lumbar spine and left hip arthritis. See Rice, 22 Vet. App. 447, 454-455 (2009). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a). All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b).

A total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability. 38 C.F.R. § 4.16(b). The record must show some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has stated that he last worked full time on July 3, 2009. The Veteran's appeal for a higher initial rating for a lumbar spine disability arose out of a claim filed originally on August 6, 2009. The Veteran is in receipt of a TDIU effective May 24, 2010. Therefore, the time period for consideration in this decision is August 6, 2009 to May 23, 2010. During the rating period on appeal, the Veteran's right hip replacement has been rated as 50 percent disabling; his degenerative disc disease of the lumbar spine has been rated as 10 percent disabling; and, effective March 15, 2010 as a result of the below decision, the Veteran's right lower extremity radiculopathy is rated as 10 percent disabling. Therefore, during the time period on appeal the Veteran does not meet the criteria for a schedular TDIU but can be awarded a TDIU on an extraschedular basis. 

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). However, the Veteran's case was referred to the Director, Compensation Service and in December 2017 and January 2018, and the Director denied entitlement to an extraschedular TDIU. Because the Director, Compensation Service has already addressed the issue, the Board may now consider it without prejudice to the Veteran.

The Veteran has credibly stated that he was unable to work during the time period on appeal due to his service-connected right hip and lumbar spine disabilities. During his December 2009 medical examination, the Veteran stated that he was unable to work in his prior position as a convenience store manager because he was unable to be on his feet at all times. 

Considering the Veteran's high school education and occupational background in primarily physical jobs, and assessing the effect of the Veteran's degenerative disc disease of the lumbar spine and right hip replacement, including his inability to stand on his feet for prolonged periods of time, and resolving the benefit of the doubt in favor of the Veteran, he is entitled to TDIU due to service-connected degenerative disc disease of the lumbar spine and right hip replacement beginning on August 6, 2009. See Geib v. Shinseki, 733 F.3d at 1354. This is the earliest effective date available for the Veteran, because the evidence demonstrates that he was last employed full time on July 3, 2009. The Veteran filed a claim for an increased disability rating for his service-connected right hip disability, service connection for a lumbar spine disability, and TDIU on August 6, 2009. There is no basis for an earlier effective date because the controlling law sets the date of a grant of service connection as the date of claim or the date entitlement arose whichever is later. 38 U.S.C. § 5110; 38 C.F.R. § 3.400.

Entitlement to special monthly compensation (SMC) is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue. Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008). SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated at 100 percent and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems. 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i). For the purposes of a single 100 percent disability, a grant of a TDIU based on a single disability can qualify. See Bradley v. Peake, 22 Vet. App. 280 (2008). The Board's decision above grants TDIU since August 6, 2009 based on multiple service-connected disabilities. Accordingly, entitlement to SMC at the housebound rate under 38 U.S.C. § 1114(s) is not for consideration.

Radiculopathy

The Veteran's right lower extremity radiculopathy has been rated as 10 percent disabling since January 27, 2014 under DC 8720, and his left lower extremity radiculopathy has been rated as 10 percent disabling since February 29, 2016 under DC 8526.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs). 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function. 38 C.F.R. 
§ 4.12. In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory. Id. Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait. 38 C.F.R. § 4.124a.

DC 8720 provides ratings for neuralgia of the sciatic nerve. 

DC 8526 provides ratings for paralysis of the anterior crural nerve. Under DC 8526, the following ratings apply: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a 40 percent rating is warranted for complete paralysis resulting in paralysis of the quadriceps extensor muscles. 38 C.F.R. § 4.124a, DCs 8526.

The Board finds that the Veteran's bilateral lower extremity radiculopathy should be evaluated under DC 8526 because the Veteran's VA medical examinations show that the Veteran's radiculopathy is caused by involvement of the anterior crural nerve (femoral). Furthermore, this decision results in an increase in disability rating, so safeguards for reductions in ratings are not for consideration with the change in diagnostic code. See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011). 

The Veteran's award of service connection for degenerative disc disease of the lumbar spine is effective August 6, 2009. The Veteran's VA treatment records show that right lower extremity radiculopathy symptoms or a diagnosis was first shown on March 15, 2010. The Veteran's VA treatment records do not show symptoms or a diagnosis of left lower extremity radiculopathy until the February 29, 2016 VA medical examination. Therefore, the Board finds that the Veteran's service connection for right lower extremity radiculopathy should be effective March 15, 2010 and service connection for left lower extremity radiculopathy should remain February 29, 2016.

Terms such as "mild," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, VA must evaluate all the evidence so that its decisions are equitable and just. 38 C.F.R. § 4.6. The use of such terms by VA examiners or other physicians will be considered, but are not dispositive when assigning an evaluation. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

During the entire time period on appeal, the Veteran's right and left lower extremity radiculopathy has been manifested as mild incomplete paralysis at worst. 

The Veteran's March to May 2010 VA treatment records show that the Veteran had right lower extremity radiculopathy from L3-L5. Then the Veteran's October 2011 VA medical examination showed that he did not have any signs or symptoms of radiculopathy. The Veteran's VA treatment records from then on continue to show that he consistently reported right lower extremity radiculopathy.

The Veteran's January 2014 VA medical examination shows that he had mild lumbar radiculopathy on the right side and no radiculopathy on the left side. 

The Veteran's February 2016 VA medical examination showed bilateral radiculopathy. The Veteran had moderate intermittent pain, paresthesias and/or dysesthesias, and numbness. The Veteran's radiculopathy was noted to have involvement of the L2-L4 nerve roots bilaterally. The examiner stated that the Veteran's bilateral radiculopathy was mild. 

The Veteran's February 2017 VA medical examination showed that he had moderate constant pain in his left lower extremity and mild intermittent pain in his right lower extremity. The Veteran had mild bilateral paresthesias and/or dysesthesias and numbness. The examiner stated that the Veteran's bilateral radiculopathy was mild. 

Based on the Veteran's mild bilateral radiculopathy throughout the time period on appeal, the Veteran is entitled to a 10 percent, but no higher, rating for each lower extremity. The Veteran is not entitled to higher 20 percent ratings without showing moderate incomplete paralysis. In this regard, the Board finds that the evidence does not show the Veteran's manifestations of his right and left lower radiculopathy approximate moderate incomplete paralysis to warrant the higher 20 percent criteria.


ORDER

A TDIU is granted, effective August 6, 2009.

A 10 percent disability rating for right lower extremity radiculopathy is granted, effective March 15, 2010.

Since February 29, 2016, a disability rating in excess of 10 percent for left lower extremity radiculopathy is denied. 


REMAND

Unfortunately, a remand is required in this case for the remaining issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

In Sharp v. Shulkin, No. 16-1385, (Vet App. September 6, 2017), the Court held that when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), it is not adequate for the examiner to state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare. The Court held that case law and VA guidelines anticipate that examiners will offer flare-up opinions based on estimates derived from information procured from relevant sources, including lay statements of Veterans. The Court further held that an examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation. The Court found that a VA medical examination was inadequate because the examiner, although acknowledging that the appellant was not then suffering from a flare of any of his conditions, failed to ascertain adequate information - i.e., frequency, duration, characteristics, severity, or functional loss - regarding his flares by alternative means. The Veteran's February 2017 VA medical examinations do not include these findings for his lumbar spine and left hip disabilities. Therefore, remand is required for new VA medical examination(s) for his lumbar spine and left hip disabilities. 

The Board's December 2016 remand instructed the AOJ to schedule the Veteran for a VA medical examination to determine the nature and likely etiology of his hypertension. Unfortunately, the examiner did not address the Veteran's lay statements. Additionally, the examiner solely relied upon the fact that the Veteran did not have a formal diagnosis of hypertension in service without addressing whether the elevated blood pressure readings without a formal diagnosis could have been symptomatic of his later diagnosed hypertension. The remand directives have not been completed. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

The Board's December 2016 remand also instructed the AOJ to obtain a VA medical addendum opinion regarding the Veteran's 1151 claim. Unfortunately, this opinion did not address the March 2011 VA medical examiner's statement regarding the prescription of Coumadin to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his hypertension. The claims folder is to be furnished to the examiner for review in its entirety. Following a review of the relevant evidence, the examiner must address the following question:

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension had its onset in service or is etiologically related to his active duty military service? 

The examiner is asked to address the Veteran's lay statements of having problems with high blood pressure since active duty service, as well as a July 1990 Report of Medical Examination which noted that the Veteran had "questionable high blood pressure on 2 occasions" while in service. The examiner should also refer to any other relevant service treatment records or medical evidence in addressing this question.

The examiner is directed that it is not a sufficient basis for a negative nexus opinion to opine that the Veteran was not diagnosed with hypertension in service. The examiner must address whether the Veteran's blood pressure readings in service were symptoms of his later-diagnosed hypertension.

Detailed rationale is requested for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Schedule the Veteran for a VA medical examination to evaluate the nature and severity of his left hip and lumbar spine disabilities. All indicated tests and studies must be performed. This testing must include range of motion testing for the following areas: active motion, passive motion, weight-bearing and nonweight-bearing. Full range of motion testing must also be conducted on the right hip.

The examiner must provide an opinion as to additional functional loss during flare-ups of the disabilities. The examiner is instructed that the Court has held that it is not adequate for an examiner to state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare-up. The examiner must offer a flare-up opinion based on estimates derived from information procured from relevant sources, including lay statements of the Veteran. The examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation. The examiner must ascertain adequate information - i.e., frequency, duration, characteristics, severity, or functional loss - regarding the Veteran's flares by alternative means.

The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand. The examiner must specify in the report that these records have been reviewed. The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability. A complete rationale for any opinions expressed must be provided. 

3. After receipt of any additional records, return the claims file to the VA examiner who provided the February 2016 VA opinion to obtain an addendum regarding the Veteran's § 1151 claim. If for whatever reason that examiner is unavailable, arrange for the claims file to be reviewed by another appropriate examiner. The claims file, including a complete copy of this remand and those prior, must be provided for the examiner's review of the relevant history, including especially of the treatment in question, and the examiner must indicate he/she did in fact review the file.

The examiner must specifically address whether the Veteran's May 2007 stroke was attributable to right hip surgery performed at a VA facility on August 4, 2006 and the follow-up care also provided by VA, including the medication management of Coumadin in the weeks following the Veteran's surgery. To this end, the examiner should provide a discussion of the complications that developed as a result of the Veteran's surgery, explain why the complications were foreseeable (or unforeseeable), and discuss the subsequent treatment and why it was deemed appropriate.

With respect to the May 2007 stroke suffered by the Veteran and any residuals, the examiner should indicate whether the disability or increase in disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment or owing to an event that was not reasonably foreseeable.

Also relevant is whether the Veteran provided his informed consent to the procedures.

It is most essential the examiner provide explanatory rationale for the opinion, with specific reference to the evidence of record where appropriate, including VA treatment records such as the May 2010 record in which the provider indicated (but did not explain) that the "stroke seems to be secondary to rebound hypercoagulability or secondary to stopping Coumadin or to hypertension." The examiner must also address the March 2011 examiner's statement that, "[a] prudent practitioner would never administer warfarin to an African-American patient with this high a blood pressure due to the increased risk of hemorrhagic stroke in this population."

If the examiner is unable to provide any further comment, that is, without resorting to mere speculation, then he or she must explain why a more definitive response is not possible or feasible. If an opinion cannot be provided because it would require speculation, the examiner should so state and explain why this is so. In addition, the examiner should state whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge, there are multiple possible etiologies, with none more prevalent than another, or whatever may be the case.

4. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 
38 C.F.R. §§ 3.158, 3.655. In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented his or her consideration of Virtual VA. If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

6. Then readjudicate the claims, considering all evidence of record. If any benefit sought remains denied, the Veteran and his attorney must be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


